The record of the judgment is that which is referred to by the plea ofnul tiel record; and that agrees with the judgment stated in the sci. fa., though not with the ca. sa. The record, therefore, sufficiently disproves the plea. As to the insufficiency of the jail, that forms no excuse for not taking bail; for by the act of 1786, relative to the rebuilding of Franklin jail, it is provided by a public clause that the sheriff shall carry his prisoner to the jail of the district. As to the dormancy of the judgment, the cases cited 2 L. Ray, 1096, 6 Mo. 256, 304, prove that the bail cannot take advantage of that circumstance.
Judgment for the plaintiff.
NOTE. — From the case of Granberry v. Pool, 14 N.C. 155, it appears that no matter can be pleaded in discharge of the liability of bail except the death or surrender of the principal. See, also, Howzer v.Dellinger, 23 N.C. 475.
Cited: Gray v. Hoover, 15 N.C. 477.